Citation Nr: 1716297	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  10-49 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for intervertebral disc syndrome post surgical change L4-L5 disc space narrowing L5-S1.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1988 to March 1992.  This case comes before the Board of Veterans' Appeals (the Board) from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required on his part.


REMAND

The Veteran seeks an initial evaluation in excess of 20 percent for intervertebral disc syndrome, post-surgical change L4-L5, disc space narrowing L5-S1.  See April 2010 Notice of Disagreement (NOD).

Since the Veteran's VA back examination in March 2009, the Veteran reported symptoms of increasing back pain and instability.  See April 2010 NOD and December 2010 VA Form 9.   His statements suggest that his service-connected intervertebral disc syndrome, post-surgical change L4-L5, disc space narrowing L5-S1 has worsened since his March 2009 VA examination.  VA's duty to assist includes providing a new VA examination where the evidence suggests that the condition has materially worsened since the last VA examination of record.  See 38 C.F.R. §§ 3.326, 3.327 (2016) (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, the Veteran was afforded a February 2016 VA back examination.  Since that time, however, the Court recently held in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), that the final sentence of 
38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing."  Here, the Board finds that it does not appear that the examinations of record meet these criteria.  

In light of the Veteran's assertions regarding the change in nature of his low back disability and the Court's holding in Correia, remand for a new low back examination that complies with 38 C.F.R. § 4.59 and Correia v. McDonald is required.  

Additionally, in his April 2010 NOD, the Veteran stated that his "notes at Brecksville" were "lost" and "they had to call [him] to do an interview over the phone asking [him] the same ques[tions] they did in the exam "because his notes were lost."  See April 2010 NOD.  However, it is not clear what notes the Veteran is referring to and whether he is suggesting an additional examination interview occurred over the phone for which there should be additional records.  As these records may be relevant to his appeal, they should be obtained.  Any outstanding VA and private medical records should also be obtained, including those records identified by the Veteran in his April 2010 NOD.  

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding VA and private medical records should be obtained and associated with the claims file.  The Board is particualry interested in obtaining records identified by the Veteran in his April 2010 NOD as "Brecksville notes" and telephone interview records.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  The Veteran should be scheduled for a VA examination of the spine to ascertain the severity of his service-connected lumbar spine disability.  The examiner should review the claims file and the review must be noted in the examination report.  All symptoms should be recorded in detail.  All clinical findings should be recorded in detail to include range of motion testing for active motion, passive motion, weight-bearing, and nonweight-bearing to the extent possible.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran likely experiences functional loss of the spine due to pain and/or any of the other symptoms noted above during flare- ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

All indicated studies, including x-rays should be performed.  The examiner should also note whether the low back disability results in incapacitating episodes, and indicate the total duration of any episodes.  The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service connected low back disability.

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

